DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2021 has been entered. Claims 1, 10, and 19 have been amended. Claims 28-33 have been added. Claims 1-33 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 24, 2021 have been considered but they are not fully persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant argues that “[i]t is not practical for human mind to process complex data processing, especially when large volumes of data are involved, within a practicable time frame according to immediate needs in finding qualified vendors. Furthermore, the instant disclosure describes a unique graphical user interface that integrates the claimed invention into a practical application…It is an improvement in the function of computer display by efficiently providing and modifying relevant information to an end user.” (Pages 12-13 of Applicant’s response) 

Applicant’s Specification acknowledges that the disclosed invention may be implemented using “one or more conventional general purpose central processing units (CPUs)…[or] a number of graphical processing units (GPUs),” as explained in paragraph 70:
[0070] Processor unit 1304 serves to execute instructions for software that may be loaded into memory 1306. Processor unit 1304 may be a number of processors, a multi-processor core, or some other type of processor, depending on the particular implementation. In an embodiment, processor unit 1304 comprises one or more conventional general purpose central processing units (CPUs). In an alternate embodiment, processor unit 1304 comprises a number of graphical processing units (GPUs).

There is no disclosure of a technological or technical improvement in Applicant’s original disclosure.
Using a test customized to a user further incorporates the abstract ideas of a mental process and organizing human activity. For example, a human user may make a 
The rejections under 35 U.S.C. § 103 have been withdrawn in response to Applicant’s claim amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “vetting vendors before remitting payment by filtering vendors that have met specified requirements for membership in designated labor clouds” (Spec: ¶ 1) without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-9), Apparatus (claims 10-18), Article of Manufacture (claims 19-27)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite vetting payments by creating a number of labor clouds, wherein each labor cloud has a number of specified membership requirements, and wherein the number of specified membership requirements comprise a number of tests customized based on user preference to assess knowledge and skills of a number of vendors; populating the labor clouds with a number of vendors who meet the specified membership requirements specified for each labor cloud; receiving a selection from a customer of a labor cloud from among the number of labor clouds to form a selected labor cloud; receiving a designation by the customer of vendor to form a designated vendor; receiving a payment request from the customer for the designated vendor; determining if the designated vendor is a member of the selected labor cloud; holding payment if the designated vendor is not a member of the selected labor cloud; and submitting payment to the designated vendor according to the payment request only upon confirmation that 

No – All claims incorporate a number of processors and a user interface. The apparatus claims further include a bus system and a storage device. The article of manufacture claims further include a number of non-volatile computer-readable storage media. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 44, 69-79).  
Presenting menus (including drop-down menus and other selectable options) via a GUI is also an example of generally applying the additional elements and doing so at a high level of generality.
The claims also generally receive, store (including storing information from each labor cloud in a specialized database), and/or output (e.g., display, such as via a GUI) data, which are examples of insignificant extra-solution activity.
The ability to automatically fill in payment details (as recited in claims 28-30) is another example of automating a manual process at a high level of generality. The lack of technical details regarding how such automation might occur supports the Examiner’s assessment that the details of claims 28-30 present functions that, aside from generally being performed by a number of processors, are an analog of how a human could manually perform such payment functions.
Dependent claims 31-33 also generally display information and the automation is only recited at a high level of generality.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 10, and 19 recite “wherein preexisting tests can be modified, sorted through a drop-down menu, and selected as part of the membership requirements for each labor cloud, and wherein new tests can be created through the graphical user interface.” Process/method claims are defined by positively recited steps. Apparatus claims are defined by limiting structural elements and any corresponding 
Independent process claim 1 does not present “wherein preexisting tests can be modified, sorted through a drop-down menu, and selected as part of the membership requirements for each labor cloud, and wherein new tests can be created through the graphical user interface” as limiting steps. It is not clear which positively recited steps are meant to be inferred from the preexisting tests being capable of (i.e., “can be”) being modified, sorted, and selected as well as new tests being capable of (i.e., “can be”) being created.
Independent apparatus claim 10 (which incorporates programmed processors as limiting elements of the apparatus) and independent claim 19 do not present “wherein preexisting tests can be modified, sorted through a drop-down menu, and selected as part of the membership requirements for each labor cloud, and wherein new tests can be created through the graphical user interface” as actively programmed functions of the number of processors. Furthermore, it is not clear how the claimed functions would translate to corresponding programmed functions of the number of processors because it seems that a human user would actively modify, sort, and select the preexisting tests as well as create new tests. It is not clear what role the number of processors play in actively being programmed to perform each of these functions in the wherein clause. The phrase “can be” is also confusing because it is not clear what is meant by programming a number of processors to be capable of performing these functions as any general-purpose processor is capable of being (i.e., “can be”) programmed to facilitate these types of functions.

Appropriate correction is required.
Allowable Subject Matter
Claims 1-33 would be allowable over the prior art if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action, without broadening the scope of the claims as interpreted by the Examiner. The following is a statement of reasons for the indication of allowable subject matter and it is made with the interpretation of the claims are being appropriately limited by the limitation “wherein preexisting tests can be modified, sorted through a drop-down menu, and selected as part of the membership requirements for each labor cloud, and wherein new tests can be created through the graphical user interface.” For example, the method claims are interpreted as positively reciting steps that specifically perform each of the respective functions of the cited wherein clause. The apparatus claims are interpreted as incorporating a limiting structural element(s) of the apparatus that is/are programmed/configured to perform actions that actively and specifically facilitate each of the respective functions of the cited wherein clause. The article of manufacture claims are interpreted as including program instructions executed by a number of processors to explicitly perform actions that actively and specifically facilitate each of the respective functions of the cited wherein clause.
The closest prior art references of record include Butler et al. (US 2010/0017253) in view of Patterson (US 2014/0297468) in view of Barnett et al. (US 2014/0136438), as presented in the last rejection (e.g., see the final Office action dated July 21, 2021). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683